                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at FRANKFORT

                                       )
UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )                Case No.
                                       )         3:08-cr-031-JMH-HAI-1
v.                                     )
                                       )          MEMORANDUM OPINION
MICHAEL D. SMITH.                      )               AND ORDER
                                       )
      Defendant.                       )
                                       )

                                ***
      This matter is before the Court on federal prisoner, Michael

D. Smith’s (“Smith”) motion, styled as a 28 U.S.C. 2241 motion and

motion for change of venue. [DE 1006].                In his motion, Smith

attacks and moves this Court to overturn his 2010 conviction for

mail fraud.     [DE 1006].   Smith argues he was innocent, that his

indictment was defective, and that the Court lacked jurisdiction.

[Id.].   On July 22, 2019, Magistrate Judge Hanly A. Ingram entered

a Recommended Disposition, [DE 1009], recommending that Smith’s

motion   to   transfer   venue   be   denied,   and    that   the   motion   be

otherwise construed as second or successive § 2255 motion and be

transferred to the Sixth Circuit.          On July 31, 2019, Smith filed

his   objections    to    the    Magistrate      Judge’s      Recommendation

Disposition.    [DE 1011].   This matter is now ripe for review.

      Having reviewed Smith’s motion, [DE 1006], the Magistrate

Judge’s Recommended Disposition, [DE 1009], and Smith’s Objection,

                                      1
[DE 1011], and being otherwise sufficiently advised, IT IS ORDERED

that the Smith’s motion, [DE 1006], is DENIED to the extent that

he requests a change of venue. The portion of his motion, [DE

1006], construed as a successive § 2255 motion, will be TRANSFERRED

to the Sixth Circuit in accordance with 28 U.S.C. § 2244, for a

determination as to whether Smith should be allowed to pursue a

second or successive motion for relief under § 2255.                  See 28 U.S.C.

2255(h).

                  I.      Procedural and Factual Background

       On July 10, 2010, Smith was convicted of conspiracy to commit

mail   fraud,    in     violation     of   18   U.S.C.   §    1349,    and   eleven

substantive counts of mail fraud, in violation of 18 U.S.C. § 1341.

[DE 314].    On June 29, 2011, this Court sentenced Smith to a total

term of 120 months of imprisonment.             [DE 662].

       On April 15, 2014, the Sixth Circuit affirmed Defendant’s

conviction and sentence.            [DE 875]; see also, United States v.

Smith,     749   F.3d    465   (6th    Cir.     2014).       The   Supreme    Court

subsequently denied Smith’s petition for a writ of certiorari. [DE

878], see also, United States, 135 S. Ct. 307 (2014) (mem.).

       In July 2015, Smith filed his first motion under 28 U.S.C. §

2255 to vacate, set aside, or correct sentence by a person in

federal custody, raising four claims:(1) he received ineffective

assistance of trial counsel because counsel failed to file “19-

Pre-Trial Jurisdictional motions”; (2) he received ineffective
                               2
assistance of counsel in the forfeiture phase of his trial; (3)

the government failed to get an indictment for the seizure and

forfeiture of property; and (4) the district court lacked subject

matter jurisdiction over the crimes charged in the indictment.

[DE 920].

     The magistrate judge recommended that the § 2255 motion be

denied, [DE 962], and Smith objected.     [DE 963].   However, the

undersigned adopted the recommendation and denied Smith’s § 2255

motion.     [DE 967]. In particular, the district court concluded

that: (1) Smith failed to provide any factual or legal support for

his first ineffective-assistance claim and, in any event, Smith

failed to show that he was prejudiced by his attorney’s allegedly

deficient performance; (2) Smith’s forfeiture-related ineffective-

assistance claim was not cognizable in § 2255 proceedings; (3)

Smith procedurally defaulted his claim that the indictment was

insufficient by not raising it in his direct appeal; and(4) Smith’s

claim that the court lacked subject matter jurisdiction over the

indictment was meritless. [Id.]. The district court therefore

denied Smith’s motion to vacate and declined to issue a certificate

of appealability.   [Id. at 24, PageID #13485].

     Smith then sought a certificate of appealability. [DE 973].

However, the Sixth Circuit denied that request and a request to

change venue.    [DE 980].


                                 3
        In December 2017, Smith applied to the Sixth Circuit for

permission to file a second or successive § 2255 motion. [DE 981].

In April 2018, permission was denied.        [DE 983].

        In February 2019, Smith filed a motion for leave to expand

the   record   with   newly   discovered   evidence.     [DE   991].   The

undersigned construed the motion as a motion to vacate his sentence

under § 2255 and transferred it to the Sixth Circuit.            [DE 992].

In May 2019, the Sixth Circuit withheld permission for Smith to

file a second or successive § 2255 motion.         [DE 996].

        On July 8, 2019, Smith filed the instant motion. [DE 1006].

Because the current motion, [id.], is one that seeks to overturn

his conviction, the Court must construe it as a motion under §

2255.      See 28 U.S.C. § 2255(a).        The matter was referred to

Magistrate Judge Hanly A. Ingram, who subsequently entered a

Recommended Disposition, [DE 1009], recommending that Smith’s

motion to transfer venue be denied, [Id. at 3, PageID #13836], and

that his collateral attack on his conviction and sentence is, in

fact, a second or successive § 2255 motion for which he must first

seek certification from the Sixth Circuit before filing. [Id. at

3-4, PageID #13836].

        On July 31, 2019, Smith filed his objections to the Magistrate

Judge’s Recommended Disposition.      [DE 1011].    In particular, Smith

objects to the Magistrate Judge’s recommendation to the extent

that he states that the motion is as a second or successive 2255,
                                4
and as such should be transferred to the Sixth Circuit.                   [Id. at

1, PageID #13847].       We disagree with Smith.

                                    II.     ANALYSIS

      Smith’s motion, to the extent it requests a change of venue,

is denied. To the extent it attacks his conviction and/or sentence

it   is   construed    as     a    second    or   successive   2255   motion    and

transferred.

      Smith objects to the Magistrate’s Recommended Disposition

primarily arguing that it incorrectly invokes the doctrine of res

judicate    to   preclude          him    from    collaterally   attacking      his

conviction and sentence.             [DE 1011 at 1-5, PageID # 13847-51].

Smith is incorrect.

      Magistrate      Judge       Ingram’s    Recommended   Disposition    is    in

accord with the plain language of 28 U.S.C 2244 and 2255.                       The

recommendation correctly states, “[b]ecause the current motion [DE

1006] is on that seeks to overturn his conviction, the Court must

construe it as a § 2255 motion.               See 28 U.S.C. 2255(a).

      Here, there is no question that the motion is a second or

successive § 2255 motion.            Smith previously moved to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255.                 [DE 920].

On June 26, 2017, this Court denied defendant’s motion after a

thorough review. [DE 967]. The defendant then filed an application

for a certificate of appealability and motion for change of venue,

[DE 972], and thereafter filed a notice of appeal.                [DE 973].     On
                                5
November   29,   2017,   the   Sixth     Circuit    denied    the   defendant’s

application and motion.

     On December 13, 2017, Smith moved under 28 U.S.C. § 2244 for

leave to file a second or successive motion to vacate, set aside,

or correct his sentence under 28 U.S.C. 2255. [DE 981]. The Sixth

Circuit denied defendant’s application. [DE 983].

     Smith now moves the Court to vacate his conviction and

sentence once more.      [DE 1006].    Accordingly, the Magistrate Judge

appropriately    construed     Smith’s     motion   as   an   attack    on   his

conviction.

     However, pursuant to 28 U.S.C. 2244(a) a court is not:

           [R]equired to entertain an application for
           writ of habeas corpus to inquire into the
           detention of a person pursuant to a judgment
           of a court of the United States if it appears
           that the legality of such detention has been
           determined...on a prior application for a writ
           of habeas corpus, except as provided in
           section 2255.

     The language of 28 U.S.C. 2255(h) provides that a second or

successive motion “must be certified as provided in section 2244

by a penal of the appropriate court of appeals.”                    In order to

obtain such certification, a defendant must show that either (1)

there is newly discovered evidence that, when viewed in light of

the evidence as a whole, would be sufficient to establish that no

reasonable factfinder would have found the movant guilty of the

offense; or (2) there is a new rule of constitutional law, made

                                       6
retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.         Id.    Unless the Court of Appeals

has authorized the filing of a “second or successive” petition, a

district court must transfer the petition to the Sixth Circuit no

matter how meritorious the claim may be.           In Re Sims, 111 F.3d 45,

47 (6th Cir. 1997).

     The language of 28 U.S.C. 2244(b)(3)(A) provides: “[b]efore

a second or successive application permitted by this section is

filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district

court to consider the application.” Because Smith’s motion, [DE

1006], is construed, in part, as a second or successive motion

seeking   relief   under   28   U.S.C.   §     2255,   it   must   be   properly

certified by a panel of the United States Court of Appeals for the

Sixth Circuit before it can be considered by this Court.                 See 28

U.S.C. § 2255(h).     As a result, Smith’s claim is transferred to

the United States Court of Appeals for the Sixth Circuit.

     The Court notes that Smith did not object to the magistrate

judge’s recommendation that Smith’s motion for a change of venue

be denied. [DE 1011].      As we agree with Magistrate Judge Ingram’s

analysis of this issue, and there being no objection, we adopt his

analysis as stated therein, [DE 1009 at 3, PageID #13836], and

deny the motion to change venue.


                                     7
                                III.    Conclusion

        For the reasons outlined above, it is hereby ORDERED as

follows:

        (1)    That the Magistrate Judge’s Recommended Disposition, [DE

1009]    is,     and   hereby   shall    be,   ACCEPTED   and   ADOPTED   over

Defendant’s objections, [DE 1011], for the reasons state therein

and as set forth above;

        (2)    That to the extent Defendant, Michael D. Smith, moves

this Court for an order granting change of venue, the motion is,

and hereby shall be, DENIED; and

        (3)    That the Clerk of the Court is DIRECTED to transfer the

matter to the United States Court of Appeals for the Sixth Circuit

as a successive petition seeking relief under 28 U.S.C. § 2255.

        This the 26th day of August, 2019.




                                         8
